Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered March 5, 2004, convicting defendant upon his plea of guilty of the crime of attempted manslaughter in the first degree.
Defendant pleaded guilty to the reduced charge of attempted manslaughter in the first degree in satisfaction of a two-count indictment charging him with murder in the second degree and grand larceny in the fourth degree arising from the beating death of the victim. In accordance with the plea agreement, defendant was sentenced to four years in prison followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.